DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Specification
The abstract of the disclosure is objected to because it is grammatically incorrect; specifically, the term “includes” on 6 should be replaced with the term “include”.  Correction is required.  See MPEP § 608.01(b).

Claim Objections
Claim 26 is objected to because of the following informalities:  On line 7, the term “includes” should be replaced with the term “include” to be grammatically correct. On line 22, the term “a” should be replaced with the term “the” since a “second treatment fluid” has been introduced earlier in the claim.  Appropriate correction is required.
Claim 31 is objected to because of the following informalities:  On line 3, the phrase “in particular” should be removed as it is superfluous.  Appropriate correction is required.
Claim 32 is objected to because of the following informalities:  On line 2, the phrase “or no” should be inserted after the term “low” to match the language used in claim 30.  On line 5, the phrase “in particular” should be removed as it is superfluous. Appropriate correction is required.
Claim 39 is objected to because of the following informalities:  On lines 6 and 7, commas should be inserted around each occurrence of the term “respectively” in order to be grammatically correct.  Appropriate correction is required.
Claim 40 is objected to because of the following informalities:  On line 3, the term “the” should be deleted to be grammatically correct. On line 4, the phrase “in particular” should be removed as it is superfluous. On line 6, the phrase “at least one” should be inserted before the term “container” to match the language used earlier in the claim.  Appropriate correction is required.
Claim 41 is objected to because of the following informalities:  On line 3, the term “the” preceding the phrase “treatment fluid” should be removed to be grammatically correct.  Appropriate correction is required.
Claim 48 is objected to because of the following informalities:  On line 2, the term “the” preceding the term “end” should be replaced with the term “an” since this is the first time that an “end” is being introduced.  Appropriate correction is required.
Claim 49 is objected to because of the following informalities:  On line 5, the term “the” preceding the term “end” should be replaced with the term “an” since this is the first time an “end” is being introduced.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 26-43 and 46-50 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Independent claim 26 has been amended to recite “a sensor for sensing a parameter of at least the first and second treatment fluids to be delivered to the patient via the patient line” wherein “the control system is further configurated to” (a) “receive a signal from the sensor for determining a concentration of the osmotic agent of the first treatment fluid during the first cycle and the second treatment fluid during the second cycle”, (b) “use the first treatment fluid for the first cycle when the determined concentration of the osmotic agent is confirmed to have the first concentration”, (c) “use the second treatment fluid for the second cycle when the determined concentration of the osmotic agent is confirmed to have the second concentration”, and (d) “prevent usage of the first or second treatment fluids when the respective determined concentration of the osmotic agent is not properly confirmed to have the respective first or second concentration”. Although Applicant asserts that support for such a sensor is provided in Fig 1A, 1B and 2 and paragraphs [0209] and [0236] to [0238] of the specification (which the Examiner notes must refer to the published application since the originally filed specification does not include paragraph numbers), support for the limitations identified as “(b)”, “(c)” and “(d)” above is not found in these paragraphs nor elsewhere in the original disclosure. The drawings do not provide support for the operational actions of the limitations (b), (c) and (d) above since they are merely structural representations. Para [0209] sets forth that the sensor (identified by reference character “15” in the drawings) “may be a sensor for detecting a property of the treatment fluid allowing the control system 74 to determine the osmotic agent concentration in the treatment fluid to be delivered to the patient” but this does not support the limitations (b), (c) and (d). Para [0236] to [0238] set forth that the “first concentrate is forced through the drain line 44 towards the sensor 15”, that “the control system 74 is configured to send the first concentrate into the first tract 49a of the drain line 44”, “the control system pushes the first concentrate in the drain line 44 […] so that the first concentrate reaches the sensor 15”, “the property of the first concentrate may then be measured and the first concentrate (i.e. the concentrate connected to the first inlet port 59) properly identified/checked”, “a similar procedure is adopted for the second concentrate”, and “second concentrate is checked by sensor 54 and identified”, but this does not support the limitation (b), (c) and (d). Since the original disclosure does not support confirmation of the first concentration being required for the first treatment fluid to be used, confirmation of the second concentration being required for the second treatment fluid to be used, and the first or second treatment fluids being prevented from being used if the respective concentration has not been confirmed, the limitations identified as “(b)”, “(c)” and “(d)” above constitute new matter. Claims 27-50 are rejected due to their dependence on claim 26. 
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 37, 42 and 50 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Re claim 37, 
Claim 37 recites “the first treatment fluid with the higher osmotic agent concentration” and “the second treatment fluid with the lower or no osmotic agent concentration” . Although claim 26 (upon which claim 37 depends) has been amended to recite that the “second concentration of the osmotic agent [of the second treatment fluid]” can be “lower than the first concentration of the osmotic agent [of the first treatment fluid]” (or alternatively, it can be “higher than the first concentration of the osmotic agent [of the first treatment fluid]”), it does not set forth that the second treatment fluid can have “no osmotic agent concentration”. However, claim 30 does introduce such features and refers to the “high concentration” of claim 26 as being “higher”. Because of this, it is unclear if claim 37 is intended to introduce the option of the second treatment fluid having “no osmotic agent concentration” or is intended to depend from claim 30. For the sake of examination, claim 37 is interpreted as reciting dependence on claim 30 instead of on claim 26; it is suggested to amend claim 37 to depend from claim 30 and to replace the term “lower” with the term “low” to match the language of claim 30.
Additionally, a broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, lines 3-6 recite “the dwell time of the first treatment fluid with the higher osmotic agent concentration being different from, and in particular lower than, a dwell time of the second treatment fluid with the lower or no osmotic agent concentration”. The claim is considered indefinite because there is a question or doubt as to whether the feature introduced by the narrower language (requiring the dwell time of the first treatment fluid to be lower than – not just different from – the dwell time of the second treatment fluid) is merely exemplary of the remainder of the claim, and therefore not required, or a required feature of the claim. For the sake of examination, the narrower language is interpreted as being a required feature of the claim; it is suggested to amend claim 37 to recite “[…] being 
Re claim 42,
The phrase “the at least one container” introduced on line 3 lacks proper antecedent basis since no such feature was introduced in any of the claims upon which claim 42 depends. However, “at least one container” was introduced in claim 40. Because of this, it is unclear if claim 42 is intended to introduce such a feature or intended to depend from claim 40. For the sake of examination, claim 42 is interpreted as reciting dependence on claim 40; it is suggested to amend claim 42 in this manner.
Re claim 50,
Claim 50 recites that the variable “Jfill” refers to “a flow of volume to the at least one source of treatment fluid” and that the variable “Jdrain” refers to “a flow of volume from the source of treatment fluid”. Since claim 26 has been amended to recite “at least two sources of treatment fluid”, it is unclear whether the variables “Jfill” and “Jdrain” are intended to refer to the sum of the “at least two sources” or are intended to refer to just one of the “at least two sources”. For the sake of examination, claim 50 is interpreted such that the equation pertains only to a single source of the at least two sources; it is suggested to amend the variable “Jfill” to refer to “a flow of volume (in mL/min) to at least one of the at least two sources of treatment fluid” and the variable “Jdrain” to refer to “a flow of volume (in mL/min) from the at least one of the at least two sources of treatment fluid”.
Allowable Subject Matter
The Examiner notes that the amendment to independent claim 26 requiring the control system to be configurated to “prevent usage of the first or second treatment fluids when the respective determined concentration of the osmotic agent is not properly confirmed to have the respective first or second concentration” could not be found or was not suggested in the prior art of record in combination with the other limitations of the claim. However, this feature constitutes new matter (see above) and, therefore, the claims are not allowable. If independent claim 26 were to be amended to remove the new matter, at least independent claim 26 could be rejected by a combination of Mastalli et al. (PG PUB 2012/0143124) and Peabody et al. (PG PUB 2002/0162778), as cited in the rejections of claims 26 and 43 in the last office action.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAMI A BOSWORTH whose telephone number is (571)270-5414. The examiner can normally be reached Monday - Thursday 8 am - 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Sirmons can be reached on (571)272-4965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KAMI A BOSWORTH/Primary Examiner, Art Unit 3783